PAINTER, Judge.
On December 5, 2000, Defendant-Appellant, Gary Paul Joseph, pled guilty to possession of cocaine with intent to distribute. The Defendant was sentenced to serve twenty-five years at hard labor, the first five years to be served without benefit of parole, probation or suspension of sentence. The Defendant appealed and this court affirmed his sentence on December 12, 2001. State v. Joseph, an unpublished opinion bearing docket number 01-862 (La.App. 3 Cir. 12/12/01).
The Defendant filed a “Motion to Withdraw Plea of Guilty” on February 1, 2006. On May 15, 2006, the trial court issued a Per Curiam in which Defendant’s motion to withdraw guilty plea was denied as untimely. The Defendant filed a “Notice of Intent to Appeal” the denial of the motion to withdraw guilty plea. On June 6, 2006, the trial court signed an order granting the Defendant an appeal.
On August 1, 2006, this court issued a rule to show cause why the appeal in this case should not be dismissed as the judgment at issue is not appealable. In response to the rule to show cause, Defendant submitted a supervisory writ application to this court, apparently acknowledging that the appropriate procedural vehicle for seeking review of a judgment denying a motion to withdraw guilty plea is an application for supervisory writs.
Accordingly, the appeal in this case is hereby dismissed.
APPEAL DISMISSED.